Citation Nr: 0723293	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent disability rating 
for post-traumatic stress disorder (PTSD), effective August 
14, 2002.    


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, impairment of short- and 
long-term memory, disturbances of motivation and mood, 
impaired judgment, and difficulty in establishing and 
maintaining effective social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met since August 14, 2002, the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

The veteran is currently in receipt of a 50 percent rating 
for his disability under DC 9411, which applies to PTSD.  

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for a mental disorder (including posttraumatic stress 
disorder) when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

VA records dated from October 2002 to July 2006 show that the 
veteran received periodic treatment for PTSD.  The associated 
records show various symptoms related to PTSD, including 
insomnia, nightmares, flashbacks, hypervigilance, isolation, 
problems getting along with others, and problems holding 
jobs.  The veteran's affect over this period was pleasant or 
appropriate and his mood ranged from depressed to nervous.  
The medical notations indicate that the veteran's speech was 
relevant and coherent, his thought processes were logical and 
goal-oriented, he had partial insight, and judgment was fair 
to good.  The veteran consistently denied homicidal ideation.  
He reported passive death wishes of feeling that he would be 
better off dead than living but denied any active suicidal 
intent or plan.  The veteran also reported feeling paranoid 
and experiencing auditory hallucinations where he thought the 
television was speaking to him even though it was turned off.  

In a January 2003 treatment session, the veteran complained 
of poor sleep, nightmares, flashbacks, depression, and an 
uncontrollable violent temper.  He was clean, calm, and 
cooperative.  He was alert and oriented to person, place, and 
time.  He had normal speech, and his motor activity was 
within normal limits.  His mood was euthymic and mildly 
depressed while his affect was appropriate.  His thought 
process was logical and goal-directed.  The veteran reported 
auditory hallucinations where he thought the television was 
talking to him even when it was turned off.  He also reported 
experiencing paranoid ideation.  He stated that he would hide 
in the alley or in his truck as well as guard his home.  
There was no evidence of suicidal or homicidal ideation.  The 
diagnostic impression was PTSD, delusional disorder, and 
alcohol and cocaine dependence in remission.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.   

In a February 2003 treatment session, the veteran reported 
sleep problems, flashbacks, hypervigilance, isolation, 
problems getting along with others, and problems holding 
jobs.  His motor behavior was within normal limits.  His 
speech was normal in speed and syntax, goal-oriented, and 
coherent.  His mood was depressed and his affect pleasant.  
He denied suicidal, homicidal, and paranoidal ideations.  He 
denied auditory and visual hallucinations as well as 
obsessions and compulsions.  There was no flight of ideas, 
looseness of associations, or grandiosity.  His memory was 
grossly intact.  He had partial insight and fair to good 
judgment.  The veteran was diagnosed with PTSD, depressive 
disorder not elsewhere classified, alcohol and cocaine abuse 
in remission, and cannabis dependence in remission.  His GAF 
score was 55.  

An October 2005 treatment session showed the veteran 
suffering from combat-related nightmares and memories, 
transient depression, irritability, and poor frustration 
tolerance.  He exhibited avoidance behavior and reported 
passive death wishes of feeling that he would be better off 
dead than living.  However, he denied active suicidal intent 
and plan.  There was no evidence of homicidal ideation, 
hypomanic/manic episodes, hallucinatory experiences, or 
delusional thinking.  The veteran was dressed casually with 
adequate grooming and was calm and cooperative.  He had good 
eye contact, normal psychomotor activity, and spontaneous and 
normal speech.  His mood was nervous and his affect was 
appropriate and subdued.  His thought process was coherent, 
logical, and goal-oriented.  His memory was grossly intact, 
his insight was partial, and his judgment was fair.  The 
physician diagnosed alcohol dependence, PTSD, depression not 
otherwise specified, and alcoholic hepatitis and 
cholecystitis.  The GAF score was 50.      

The veteran underwent VA examination in December 2002.  He 
reported being in contact with the enemy every day during 
active service and constantly fighting in combat.  He stated 
that he avoided fireworks and conversations about Vietnam.  
He also had feelings of alienation and difficulty trusting 
people.  He further reported being unable to get emotionally 
close to people.  He stated that he suffered from depression 
and a loss of interest in pleasurable activities.  He 
complained of being forgetful and experiencing rage.  He also 
had problems sleeping and was hypervigilant.  The examiner 
diagnosed the veteran with chronic, severe PTSD and alcohol 
dependence secondary to PTSD.  The veteran was noted to be 
unemployed, have relationship difficulties due to PTSD 
symptomatology, have impaired impulse control, have no 
friends, and be socially isolated.  The examiner assigned a 
GAF score of 50 and found the veteran to have severe social 
and occupational impairment due to PTSD.    

In September 2006, the veteran underwent VA examination 
again.  Examination revealed the veteran to be casually 
dressed with cooperative attitude and unremarkable 
psychomotor activity.  His speech was slurred and mumbled.  
His mood was good and his affect normal.  His attention was 
intact, and he was oriented to person, place, and time.  His 
thought process and content were unremarkable.  He had no 
delusions and understood the outcome of his behavior.  He 
partially understood that he had a problem.  He had 
persistent auditory and visual hallucinations but no 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, or homicidal/suicidal thoughts.  He had poor impulse 
control when he was drinking alcohol.  His remote memory was 
mildly impaired, and his recent and immediate memory was 
moderately impaired.  The veteran had recurrent and intrusive 
distressing recollections of the traumatic events he 
experienced during service, and he felt a sense of a 
foreshortened future.  He had difficulty falling or staying 
asleep, irritability or outbursts of anger, and 
hypervigilance.  The veteran reported that his chronic PTSD 
symptoms had improved with his current medications and 
psychological treatment.  He stated that he had previously 
used alcohol and drugs to mask his PTSD symptoms but 
indicated that he used substances less frequently now that he 
was receiving treatment for PTSD.  The veteran had been 
retired since 2002 and reported that his gout had impaired 
him from working.  The examiner diagnosed the veteran with 
polysubstance dependence (alcohol and cocaine) and residual 
PTSD.  He noted that the veteran did not currently have full-
blown PTSD due to medication management of symptoms.  The 
examiner assigned a GAF score of 47.  He further noted that 
the chief cause of the veteran's impairment currently 
appeared to be his substance abuse although it was likely 
that the veteran may not have developed the substance abuse 
problem if he had not developed PTSD.  The examiner found 
that there was not total occupational and social impairment 
due to PTSD symptoms, and the veteran did not have 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  

The December 2002 VA examination assigned a GAF score of 50, 
the January 2003 treatment visit showed a GAF score of 45, 
the February 2003 treatment visit showed a GAF score of 55, 
the October 2005 treatment visit showed a GAF score of 50, 
and the September 2006 VA examination assigned a GAF score of 
47.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 55 indicates moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
co-workers).  Scores of 45, 47, and 50 indicate serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social 
occupational, or school functioning (no friends, unable to 
keep a job).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).  

The majority of the veteran's assigned GAF scores, including 
the GAF score assigned at the most recent VA examination, 
reflect that the veteran has serious symptoms.  The medical 
evidence of record has shown the veteran suffering from 
severe symptoms such as auditory and visual hallucinations, 
occasional suicidal ideation, flashbacks, nightmares, 
irritability, rage, and hypervigilance.  However, the 
veteran's occupational impairment was shown to be related to 
his gout rather than his PTSD.  Most recently, he was found 
not to have full-blown PTSD, and the chief cause of his 
impairment was found to be his substance abuse.  The 
veteran's symptoms do not appear to have increased to such an 
extent that he is severely disabled by his PTSD.  
Accordingly, the Board finds that his symptoms related to 
PTSD have not worsened to the extent that an increased rating 
is warranted.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as homicidal ideation or 
obsessional rituals which interfere with routine activities, 
and there is no evidence of speech that is intermittently 
illogical, obscure, or irrelevant.  Rather, the veteran's 
speech is consistently noted to be normal.  Assessments of 
his condition have not shown that he has near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  Likewise, the 
medical evidence generally shows fair judgment, fair insight, 
and a neat appearance.  Thus, the findings do not support the 
conclusion that the veteran has spatial disorientation or 
neglect of personal appearance and hygiene.  While his 
symptoms have been noted to interfere in his ability to 
relate to others, these factors alone are not sufficient to 
warrant an increased rating of 70 percent for his PTSD.  As 
such, the Board finds that an evaluation in excess of 50 
percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's post-traumatic stress disorder does not warrant 
an increased rating under DC 9411 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  

The Board furthermore finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's post-traumatic stress disorder was 
more than 50 percent disabling.  He is accordingly not 
entitled to receive a "staged" rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, April 
2003, February 2004, and March 2006; a rating decision in 
March 2003; and a statement of the case in March 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, the reasons 
for the decision, and the degree of disability and effective 
date of the disability.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


